EXHIBIT 10.5




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.


ENGINEERING, PROCUREMENT AND
TECHNOLOGY LICENSE AGREEMENT


GENERAL CONDITIONS
(Plant No. 4)




THIS AGREEMENT, made this 6th day of September, 2006 by and between Delta-T
Corporation, a Virginia corporation, with its principal place of business at 323
Alexander Lee Parkway, Williamsburg, Virginia 23185 (hereinafter “Delta-T”), and
Pacific Ethanol, Inc., a Delaware corporation, with its principal place of
business at 5711 N. West Avenue, Fresno, California 93711 (hereinafter “Owner”),
each of which may be referred to individually as a "Party," or jointly as the
"Parties."


WITNESSETH:


WHEREAS, DELTA-T is engaged in the performance of engineering, procurement and
construction services;


WHEREAS, Owner desires DELTA-T through Delta-T Project Services, LLC (located at
the Ford, Bacon and Davis, LLC office in Monroe, LA) (hereinafter “DTPC”) to
furnish and perform certain engineering and procurement services to support the
construction and startup of Owner’s fuel ethanol plant at a location to be
designated; and


WHEREAS, Owner and its parent/affiliate (Pacific Ethanol, Inc.) and DELTA-T
desire to use this Agreement as a template for the execution of future projects
utilizing DELTA-T Technology.


NOW, THEREFORE, IN CONSIDERATION of the mutual terms and conditions of this
Agreement, Owner and DELTA-T agree as follows:




ARTICLE 1
DEFINITIONS


1.1 Definitions: The following words, when capitalized, shall have the meanings
set forth below:


1.1.1 Affiliate and Control: “Affiliate” shall mean, with respect to any entity,
any other entity Controlling, Controlled by or under common Control with such
entity, where “Control” and its derivatives shall mean, with regard to any
entity, the legal, beneficial or equitable ownership, directly or indirectly, of
interest sufficient to exercise control over the management of such entity.


1.1.2 Basic Process Design:“Basic Process Design” shall mean the process design
to be provided by DELTA-T at the level of detail described in Schedule A.
 

Plant #4 EPT
-1-

--------------------------------------------------------------------------------



1.1.3 Confidential Information:“Confidential Information” shall mean all of the
following: (1) all of the provisions of this Contract and its
Exhibits/Schedules, especially, but not limited to, the provisions concerning
pricing and performance, financial information, vendor lists, price lists, cost
data, and other business and commercially sensitive information, and (2) all
technical information, including without limitation, drawings, designs,
methodology, processes, models, inventions, specifications, plant or equipment
test and operating data, improvements, processes, and other technical
information of any kind, whether or not patented or patentable and whether
embodied in a drawing or in equipment or any other physical thing.
Notwithstanding the foregoing, “Confidential Information” does not include
information which a Party can demonstrate: (a) was known to it or in its
possession prior to receipt from the disclosing Party; (b) was in the public
domain at the time of disclosure or thereafter enters into the public domain
through no breach of this Contract by the disclosing Party or is in general use
in the trade without violation by a Party to this Contract, or violation by any
other party of an obligation not to disclose it; or (c) is disclosed by a party
other than Owner or DELTA-T who is under no obligation not to disclose it .
Notwithstanding the foregoing or anything herein to the contrary, Owner’s
requirements and the description of Work will be deemed to be the Confidential
Information of Owner only.


1.1.4 Contract:“Contract” shall mean these General Conditions, the Schedules,
and all additions or modifications thereto made in accordance with Article 5 and
Article 20, Section 20.2 of these General Conditions.


1.1.5 Contract Sum:“Contract Sum” shall mean the sum determined in accordance
with Article 8 of the General Conditions.


1.1.6 Date of Commencement:“Date of Commencement” shall mean the date of
commencement of this Contract, which shall be the date on which it has been
executed by both Parties.


1.1.6a  Day: “day” shall mean a calendar day unless specifically identified as a
“business day.”


1.1.7 DELTA-T Technology: “DELTA-T Technology” shall mean all Confidential
Information of DELTA-T embodied in any drawing, design, patent, patent
application or process delivered by DELTA-T to Owner and any inventions (whether
patentable or not), copyrights, trade secrets or other similar intellectual
property rights of Delta-T which are embodied in the Work Product.  


1.1.8 Equipment:“Equipment” shall mean the equipment and materials for which
DELTA-T will provide procurement services under Schedule A of this Contract.


1.1.9 Final Acceptance:“Final Acceptance” shall mean the date upon which the
Plant has operated at its designed capacity for a continuous 2 week period.


1.1.10 Reserved.


1.1.11 General Conditions:“General Conditions” shall mean all portions of this
Contract other than the Schedules.
 

Plant #4 EPT
-2-

--------------------------------------------------------------------------------



1.1.12 Mechanical Completion: The completion of construction activities
essential to the safe and proper operation of the plant. This includes site,
building, mechanical equipment, piping, electrical as more fully described
below: 



 
·
Inspection of all equipment to check that erected facilities conform to
construction drawings and Contract specifications.

 
·
Non-operating field leak tests or field pressure tests on piping and
field-fabricated equipment as required by the Contract specifications, disposing
of test media on site at a location specified by Owner, and removal of test
blinds and restoring systems to “ready for operation” condition.

 
·
Removal of all temporary supports, bracing or other foreign objects.

 
·
Inspection of all columns to ensure proper installation of all internals.

 
·
Field inspection of all shop fabricated equipment.

 
·
Line flushing as part of hydrotesting.

 
·
Check to ensure that all baseplates and soleplates are level and properly
grouted.

 
·
Check pipe hangers, supports, guides and pipe specialties, and remove all
shipping and erection bracing.

 
·
Check alignment of all piping fit-up with equipment to avoid excessive nozzle
loading and pipe stresses.

 
·
Insulation for process purposes.

 
·
Install Lubricants.

 
·
Check rotating machinery for correct direction of rotation and for freedom of
moving parts.

 
·
Check cold alignments on rotating equipment.

 
·
Schedule the services of factory representatives for equipment or other items as
required.

 
·
Electrical and Instrumentation installed.

 
Irrespective of the foregoing, Mechanical Completion shall be deemed achieved
once feedstock is introduced into the Plant and ethanol has been produced.


1.1.13 Plant:“Plant” shall mean the new 50,000,000 GPY ethanol plant being
designed, developed and constructed  by Owner at a location yet to be
designated, being the fourth Plant developed by Owner employing DELTA-T
Technology.


1.1.14 Reserved.


1.1.15 Process:“Process” shall mean a system designed for production of an
anhydrous fuel-grade ethanol at the rate of not less than 50,000,000 US gallons
per year (based on a 350 day operating year) of undenatured alcohol using corn
feedstock of 56 lb/bushel test weight No. 2 Yellow Dent corn containing a
maximum of 14.5% moisture (by weight), a minimum of 72% dry, trash-free starch
(by weight) and a max of 1% foreign material (by weight).


1.1.16 Reserved.


1.1.17 Startup:“Startup” shall mean the point in time at which corn feedstock is
first introduced into the Process for the purpose of making ethanol.
 
1.1.18 Work:“Work” shall mean the services to be provided by DELTA-T under this
Contract.
 

Plant #4 EPT
-3-

--------------------------------------------------------------------------------




ARTICLE 2
SCOPE OF WORK


2.1 Description of Work: DELTA-T shall provide the technology transfer,
engineering and procurement services described in Schedule A. To the extent of
any conflict between these General Conditions and the Schedules hereto, these
General Conditions shall be controlling. DELTA-T shall not purchase or commit to
purchase any Equipment without first identifying in writing for Owner the
Equipment and the cost to DELTA-T and the cost to Owner and obtaining Owner’s
written approval of such Equipment.


2.2 Permits and Compliance with Law: DELTA-T shall, at its expense, secure all
permits that it is required by any federal, state or local law rule, regulation
or other legal requirement (“Legal Requirements”) to procure in connection with
its performance of the Work. All other permits required by applicable law or
regulation, including without limitation, permits related to environmental
protection, operation of the plant at which the Equipment is installed, or
activities of Owner or any of its contractors (other than DELTA-T), shall be
secured by Owner at Owner’s expense. DELTA-T shall comply with all Legal
Requirements that are applicable to its performance of the Work, and all work
product generated by DELTA-T in connection with the Work shall comply with all
such Legal Requirements.




ARTICLE 3
INFORMATION, GOODS AND SERVICES TO BE PROVIDED BY OWNER; COOPERATION ON DETAILED
DESIGN


3.1 Owner’s Deliverables: Owner shall furnish to DELTA-T, at Owner’s expense,
the documents, drawings, equipment, specifications, information, personnel and
services identified in Schedule A as within the scope of Owner’s obligations,
and shall furnish them within the times prescribed in Schedule C, or, if no time
is prescribed, within the time reasonably requested by DELTA-T to allow DELTA-T
to perform its obligations under this Contract.


3.2 Review of the Design: Owner will review the elements of the design that are
specifically identified on Schedule A as elements to be reviewed by Owner (as
identified with “*”). Upon receipt of the designs supplied by DELTA-T, Owner
may, within twenty (20) business days of receipt, suggest changes or additions
to the design. DELTA-T shall make all reasonable attempts to incorporate any
changes or additions suggested upon review, provided that Delta-T shall notify
Owner in writing if it believes that doing so would not be useful to, or would
be detrimental to, the Process.


3.3 Review of Detailed Design Components: Owner shall require its contractor or
vendor to submit to DELTA-T, for its review, all detailed engineering documents
identified on Schedule A as documents to be reviewed by DELTA-T (as identified
with a “*”). DELTA-T shall provide to Owner, in writing, DELTA-T’s comments on
such documents, work and data. Such review shall not be deemed to constitute
comments on integrity, compliance with codes, correction of, or approval of,
other design details.
 

Plant #4 EPT
-4-

--------------------------------------------------------------------------------



ARTICLE 4
SCHEDULE


DELTA-T shall perform the Work in accordance with the Schedule C. In case of any
delay, including without limitation, Owner’s failure to provide deliverables
under Article 3, Section 3.1, other than a delay caused by DELTA-T, its
employees, subcontractors or vendors for reasons other than force majeure, the
Schedule C for completion of the Work, or any part of it, shall be automatically
extended by a number of days equal to the number of days of such delay, plus the
number of days reasonably required for demobilization and remobilization.




ARTICLE 5
CHANGES


5.1 Issuance of Change Orders by Owner: Owner may, by its written order, require
changes in the Work within the general scope of the Contract consisting of
additions, deletions or other revisions which do not result in any material
change in the Work, provided that the Contract Sum and payment schedule are
adjusted to reflect the change in DELTA-T’s direct costs, up or down, plus a
fixed percentage thereof to cover indirect costs and a reasonable amount of
profit (which percentage is consistent with the percentage used to determine the
initial Contract Sum), and that the time allowed for completion, warranty
obligations, and any other obligations of DELTA-T affected by the changes are
adjusted to cover the consequences to DELTA-T resulting from such change.
DELTA-T shall have the right to make a claim for such adjustments based on
cumulative changes, including changes previously made for which it notifies
Owner that it was not claiming an adjustment due to the de minimus nature of the
adjustment required for that single change. The amount to be paid to DELTA-T,
the effect on Schedule C, if any, and any other adjustments to the Contract will
be made by mutual agreement. If the change, in DELTA-T’s judgment, would have a
detrimental impact on performance of the Plant, or if the amount of the change
order in dispute exceeds one percent (1%) of the Contract Sum, then DELTA-T
shall have no obligation to proceed with any change until such agreement is
reached. Furthermore, DELTA-T shall in no case be required to agree to any
change requiring the handling of PCB’s, asbestos or any other hazardous
material. In all other cases, if Owner and DELTA-T are unable to reach agreement
within fifteen (15) business days of the date of DELTA-T’s notice to Owner
provided in accordance with Section 5.2 below, then DELTA-T shall proceed with
the change and the matter shall be resolved as provided at Article 18 below.


5.2 Notice of Instruction Constituting a Change; Notice of Impact of Change
Order: If DELTA-T receives instructions from Owner, which in DELTA-T’s opinion
constitute a change in the Work, DELTA-T shall so advise Owner within five (5)
business days of receipt of such instruction. If DELTA-T receives a change order
under Section 5.1 above or becomes aware of a constructive change order of the
type described in Section 5.3 below, or gives Owner a notice that an instruction
of Owner constitutes a change, then DELTA-T shall within ten (10) business days
thereafter submit to Owner a statement of the impact of such change on the
Contract Sum, payment schedule, warranties, and any other provisions of the
Contract affected thereby. DELTA-T shall not delay prosecution of the Work not
affected by the change.


5.3 Constructive Change Orders: Any of the following shall be deemed
constructive change orders a modification of applicable law, ordinance or
regulation resulting in any increase in taxes or insurance premiums, or any
other cost, payable by DELTA-T or in any government regulated costs.
 

Plant #4 EPT
-5-

--------------------------------------------------------------------------------



ARTICLE 6
INSTALLATION AND TRAINING


6.1 Training: DELTA-T shall have its representative, and any other employees or
assistants that it deems necessary or appropriate, at the work site to instruct
Owner’s personnel in the installation of the Equipment. DELTA-T shall provide
such instruction and assistance for the number of days specified at Schedule A.
DELTA-T shall provide personnel to perform such services for additional days at
Owner’s request at rates of compensation provided in Schedule B or as agreed to
by Owner and DELTA-T.


6.2 Installation; Interface: DELTA-T’s responsibility with respect to interface
of the Equipment with the equipment or facility of Owner shall be to conform its
Work to the Specifications set forth in Schedule A and in the Basic Process
Design. Any work done by, or change made by, Owner or any of its contractors
(other than DELTA-T) requiring any change or addition to any Work Product to
permit proper interface of the Work with any other equipment, utility supply, or
other aspect of Owner’s facility, shall be performed by Owner, or by DELTA-T at
Owner’s expense at the rates in Schedule B.




ARTICLE 7
Reserved




ARTICLE 8
CONTRACT SUM AND PAYMENT


8.1 Contract Sum: Owner will pay DELTA-T a Contract Sum consisting of (a) a
fixed fee of [*] to cover DELTA-T’s general conditions, overhead and profit for
all services provided hereunder, which is subject to adjustment as provided
below, (b) [*] for DELTA-T’s license fee (the “License Fee”), which License Fee
has been determined in accordance with Schedule G hereto, and (c) the cost of
all procured equipment at cost plus [*], subject to increase as set forth in
Article 8.1.1.


The Contract Sum does not include any sales, use, excise or other tax that
DELTA-T is required to charge and collect on the fees payable hereunder by Owner
to DELTA-T with respect to the Work or the Equipment (other than taxes on
DELTA-T’s income or on any facilities, personnel, equipment or other resources
procured by DELTA-T for use in connection with the Work), and Owner agrees that
it shall pay the same if and when due. Owner shall pay the lesser of 1% per
month or the highest amount permitted by law on all sums more than three (3)
business days past due.


8.1.1 Adjustments to Contract Sum: In addition to changes set forth in Article
5, the Contract Sum set forth in 8.1 may be adjusted as follows:

 
 
____________________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
Plant #4 EPT
-6-

--------------------------------------------------------------------------------



a. The [* ] referenced above represents DELTA-T’s general conditions, overhead
and profit for services described in Article 2 and includes [*]for construction
management services (under Schedule A, paragraphs 1.4, 1.5, and 1.6), and [*]
for training, commissioning and start-up services (under Schedule A, paragraphs
1.7, 1.8, 1.9, 1.10, and 1.11). Accordingly, in the event Owner elects not to
employ DELTA-T’s construction management services or DELTA-T’s training,
commissioning and start-up services, the fee shall be reduced accordingly.


b. The [*] procurement fee is based on Delta-T performing procurement services
for a total of 5 new construction ethanol plants (including the Madera plant)
owned by Owner or its affiliates to the same extent DELTA-T handled equipment
procurement at the Madera facility. In the event that, by September 1, 2009,
Delta-T does not provide such procurement services for Owner or its affiliates,
Delta-T shall invoice Owner a fee representing the difference between
procurement at cost plus [*] and cost plus [*]. Such invoice shall be
immediately due and payable by Owner.


8.2 Payment: The Contract Sum shall be payable as follows:


(a) The General Conditions/Overhead/Profit shall be paid in the form of:



 
1.
an initial payment of [*] of which [*] has been previously paid and [*] which
shall be paid simultaneously with execution of this Contract if work has already
begun on the Project. If work has not begun, the initial payment shall be due
upon issuance of a Notice to proceed by owner to Delta-T,




 
2.
monthly installments of ninety-five percent (95%) of the remaining amount in
accordance with the table set forth in Schedule F (the first such payment being
paid on the thirtieth (30th) day following the initial payment and the remaining
payments being paid on the earlier of (i) the first day of each month following
the date of the second payment, or (ii) upon Mechanical Completion, and




3.
The final payment shall be paid upon Mechanical Completion.




 
4.
If Delta-T is behind by more than 30 days in any deliverables called for by
Schedule C, then Owner may delay payment under this subparagraph 8.2(a) until
such time as Delta-T and Owner mutually agree on a new schedule. Both parties
shall cooperate in reaching agreement in this regard.



(b) Procurement:



 
1.
Delta-T shall provide Owner with three (3) business days’ notice of the need for
procurement funds. Included within such notice shall be a breakdown of the items
to be ordered with the requested funds. Within three (3) business days after
receiving notice from Delta-T, Owner shall wire transfer the requested funds to
Delta-T. DELTA-T shall hold such funds IN TRUST for the benefit of Owner until
such time as the funds are remitted to a vendor or returned to Owner.  




 
2.
The cost of the procurement portion of the Work will become due and payable as
the costs for equipment are committed by DELTA-T as follows:

 
 
 
____________________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

Plant #4 EPT
-7-

--------------------------------------------------------------------------------




 
a.
Upon placement of each purchase order, 10% of the total value of each purchase
order, including markup is due and payable via wire transfer or zero balance
account.




 
b.
Upon receipt of approval drawings, 20% of the total value of each purchase
order, including markup is due and payable via wire transfer or zero balance
account.




 
c.
Upon receipt of materials at the vendor’s fabrication shop, 40% of the total
value of each purchase order, including markup is due and payable via wire
transfer or zero balance account.




 
d.
Upon delivery and acceptance at site, 25% of the total value of each purchase
order including markup is due and payable via wire transfer or zero balance
account.




 
e.
Upon Mechanical Completion and the receipt of all vendor data and maintenance
manuals, 5% of the total value of each purchase order, including markup is due
and payable via wire transfer or zero balance account.




 
3.
Markup shall be determined as set forth in Article 8.1.1(b).


 
(c) The License Fee shall be due and payable as follows:
 
1.  50% upon execution of this contract if the Parties have already begun work
on the Project. If work has not begun, the initial payment shall be due upon
issuance of a Notice to Proceed by Owner to Delta-T.
 
2.  50% upon Mechanical Completion.
 
(d) For work performed by written request, outside of the scope herein defined,
the rates in Schedule B will apply.


8.3 Invoicing and Invoice Approval: Other than the initial payment described in
Section 8.2(a) above, Owner shall pay all submitted DELTA-T invoices within the
later of thirty (30) calendar days after the event occurrence date and thirty
(30) calendar days from date of receipt of the subsequent invoices. Owner shall
promptly review all DELTA-T invoices and, where appropriate, supporting
documentation, and approve for payment such amounts as Owner reasonably
determines to be properly due under the Contract. If Owner disputes any amount
invoiced, it shall: (i) give notice to DELTA-T of such disputed amount together
with a statement of the basis of the dispute, with such notice to be delivered
by the due date for the applicable invoice, and (ii) pay undisputed amounts on
or before the due date. If Owner fails to provide notice of a disputed amount
within the prescribed period, it shall be deemed to have waived its right to
withhold such amount. DELTA-T shall provide Owner with access to such
information or records which are necessary to enable Owner to verify the
accuracy of any invoice.
 

Plant #4 EPT
-8-

--------------------------------------------------------------------------------



ARTICLE 9
OWNERSHIP OF WORK PRODUCT/CONFIDENTIALITY


 
9.1 License to Use: Owner acknowledges that DELTA-T is and shall remain the sole
owner of the DELTA-T Technology, and of the copyrights in all the drawings,
manuals and other documents provided by DELTA-T under this Agreement. In
consideration of Owner’s payment to DELTA-T of the License Fee set forth in
Article 8.1, DELTA-T grants to Owner, subject to the conditions of this
Agreement, a non-exclusive, paid-up, non-transferable right to use in perpetuity
the DELTA-T Technology, without right to grant such rights to others, solely for
the purposes of:


a.   Use at the Plant; and
b.   Maintenance and optimization or enhancement of the Plant.


Owner agrees that it shall not use the Delta-T Technology for any other purpose.
Optimization and enhancement (“Modification”), for this purpose, shall include
de-bottlenecking, but shall not include expanding the physical dimensions of the
distillation columns or molsieve vessels included in the Delta-T Technology, or
adding to the original number of distillation columns or molsieve vessels
specified in such design. Owner may not disclose any of the Delta-T Technology
to (i) any third party that is listed in Schedule E, or (ii) to any individual,
group or company that is in the business of designing alcohol plants or parts
thereof and that is not listed in Schedule E, for the purpose of making any
Modification, except that Owner may make such disclosure to any Designer to the
extent, and only to the extent, necessary to permit such Designer to enable a
Modification that was created without the disclosure of any Delta-T Technology
by or on behalf of Owner, to interface with portions of the Plant designed by
Delta-T.




ARTICLE 10
RIGHTS OF OWNER AND DELTA-T TO SUSPEND WORK OR TERMINATE


10.1 Owner’s Right to Terminate For Cause: Owner may terminate this Contract if:
(i) a petition in bankruptcy is filed by or against DELTA-T and it is not
dismissed within thirty (30) days, or (ii) DELTA-T commits a material breach of
this Contract and fails to cure within the longer of 60 days of its receipt of
written notice of such breach or such longer time as may be approved in writing
by Owner. Upon such termination Owner shall (at its option) take possession of
the Work and all Equipment for which it has paid, and upon Owner’s request,
DELTA-T shall assign any then outstanding purchase orders for Equipment. DELTA-T
shall cooperate in all respects with Owner in transiting the Work or Owner or a
third party designated by Owner. In the event of termination under this Section
10.1, DELTA-T will be liable to Owner for any reasonable costs incurred by Owner
to complete the Work to the extent that such costs exceed the unpaid balance of
the Contract Sum set forth at Section 8 above.


10.2 DELTA-T’s Right to Stop Work: If Owner does not pay DELTA-T any amount due
under this Contract within five (5) business days after the date such payment is
due, then DELTA-T may, upon ten (10) days written notice to Owner, stop the Work
until it receives payment of the amount owing. In such case, Schedule C shall be
extended as provided at Article 4 above.
 

Plant #4 EPT
-9-

--------------------------------------------------------------------------------



10.3 DELTA-T’s Right to Terminate: DELTA-T may terminate the Contract if:



 
a.
issuance of any order of a court or other public authority having jurisdiction
instructing DELTA-T to permanently cease Work;

 
b.
on 30 days notice if Owner has not made payment within thirty (30) days of the
date due or a petition in bankruptcy is filed by or against it and is not
dismissed within sixty (60) calendar days; or

 
c.
Owner commits a material breach of this Contract and fails to cure within 30
days of its receipt of written notice of such breach or such longer time as may
be approved in writing by DELTA-T.



Upon such termination, Owner shall pay DELTA-T the Contract Sum times the
percentage or Work successfully completed as of the date of termination plus 15%
of the remainder of the Contract Sum (the “Termination Fee”); provided, that the
Termination Fee shall not be payable if Owner terminates due to DELTA-T 's
breach. If Owner has already paid a greater percentage of the Contract Sum than
the amount of Work completed, any amounts remaining due will be adjusted such
that Owner pays no more than the Termination Fee.


10.4 Rights On Termination. Owner’s right to an irrevocable and perpetual
license to DELTA-T Technology as provided for in Article 9 shall be unaffected
by the expiration or termination of this Agreement, irrespective of the reason;
provided that Owner has paid DELTA-T in full its  License Fee as set forth in
Article 8.


10.5 Owner’s Right to Terminate on Plant Cancellation: Owner may terminate this
Contract at any time if Owner ceases development of the Plant for any reason. In
the event of such a termination, Owner shall be entitled to apply all sums
theretofor paid under this Agreement to a subsequent agreement of like tenor
providing for engineering, procurement and construction services in connection
with a new 50,000,000 GPY ethanol plant. To the extent the design being
implemented under the subsequent agreement differs materially from the design
for the Plant under this Agreement thus requiring material changes in the Work,
then such changes shall be accounted for as Change Orders in accordance with
Article 5, or in such other manner as the Parties shall mutually agree.




ARTICLE 11
SAFETY


DELTA-T will cause all of its personnel to comply with all local, state and
federal regulations and with all of Owner's safety and security regulations,
procedures or standards, provided, however, that in the event that any of
Owner’s safety and security regulations, procedures or standards increases the
cost of DELTA-T’s performance and was not made known to it by Owner prior to
DELTA-T’s execution of this Contract, DELTA-T shall, at its request made within
thirty (30) days of being advised of such regulation, procedure or standard, be
reimbursed for its costs of complying with the same, provided DELTA-T identified
for Owner in writing the incremental costs within ten (10) days after learning
of any such Owner regulation, procedure or standard and identifies therein the
incremental cost, and provided Owner did not subsequently relieve DELTA-T of the
obligation to comply with any such Owner regulation, procedure or standard.
DELTA-T shall have no obligation to proceed with any of its obligations to be
performed at the Work site in the event that such performance would, for reasons
attributable to Owner, be unsafe, as determined by DELTA-T in the exercise of
its reasonable judgment.
 

Plant #4 EPT
-10-

--------------------------------------------------------------------------------




ARTICLE 12
WARRANTY


12.1 Equipment: For the Equipment listed in Schedule A that it provides
procurement services for, DELTA-T will transfer all manufacturers’ warranties to
Owner.
 
12.2 Reserved.
 
12.3 Service Warranty: DELTA-T warrants that it will perform the Work in
accordance with the standards of care and diligence normally practiced by
recognized firms in the ethanol industry performing services of a similar nature
in existence at the time of performance of the Work. If, during the 12 month
period following Mechanical Completion, it is shown there is an error in the
Work caused solely by DELTA-T’s (or its agents, subcontractors or vendors)
failure to meet such standards and Owner has notified DELTA-T in writing of any
such error as provided below, DELTA-T shall re-perform, at no additional cost to
Owner, such services within the original scope of Work as may be necessary to
remedy such error.
 
12.4 Remedies; Limitation on Warranty: THE WARRANTIES SET FORTH IN THIS SECTION
ARE THE ONLY WARRANTIES MADE BY DELTA-T, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY OF FITNESS FOR A PARTICULAR PURPOSE. THE REMEDIES
SET FORTH IN THIS ARTICLE 12 SHALL BE OWNER’S EXCLUSIVE REMEDIES FOR BREACH OF
WARRANTY. The warranties set forth in this Article 12 do not cover any defect or
deterioration which results from failure of Owner to provide any feedstock,
utilities, or other supplies, services or conditions specified by DELTA-T, which
are not within the scope of the Work, force majeure, operation or maintenance
not in accordance with standards of care prevalent in the industry, foreign
substance or impurity introduced into the molecular sieve, or any other matter
not within DELTA-T’s control.
 
12.5 Notice of Warranty Claim: Owner shall notify DELTA-T in writing of any
defect covered by this warranty within ninety (90) days after discovering such
defect. If Owner notifies DELTA-T after such period, any damages to which Owner
is entitled will be reduced by any damages which DELTA-T could have avoided had
Owner notified DELTA-T ninety (90) days after discovering the defect.




ARTICLE 13
LIMITATION OF LIABILITY


In no case shall DELTA-T have any responsibility for the acts or omission of any
contractor, subcontractor, vendor or material suppliers of Owner, or any
employee, agent or contractor of any of them, other than its own subcontractors
or vendors, and its Affiliates to the extent they provide services hereunder,
including DELTA-T Project Services, LLC. IN NO EVENT SHALL EITHER PARTY HAVE ANY
LIABILITY TO THE OTHER FOR ANY INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
LOSS OR DAMAGE, INCLUDING WITHOUT LIMITATION, DAMAGE RESULTING FROM CONSTRUCTION
CHANGE ORDERS AND/OR CLAIMS, LOSS OF USE, LOSS OF REVENUE, LOSS OF PROFIT, LOSS
OF CONTRACTS, LOSS OF PRODUCT OR PRODUCTION, LOSS OF BUSINESS OPPORTUNITY
SUFFERED OR INCURRED BY ANOTHER PARTY OR ANY OF THEIR AFFILIATES OR
CO-VENTURERS, HOWSOEVER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, OR
FROM THE TERMINATION OR BREACH HEREOF OR ANY WARRANTY MADE HEREUNDER. IN NO CASE
SHALL EITHER PARTY’S LIABILITY TO THE OTHER UNDER THIS CONTRACT, WHETHER UNDER
ARTICLE 12 OR OTHERWISE, EXCEED THE FEES PAYABLE BY OWNER HEREUNDER.
 

Plant #4 EPT
-11-

--------------------------------------------------------------------------------



THE EXCLUSION OF DAMAGES AND THE LIABILITY LIMITATION IN THE PRECEDING PARAGRAPH
SHALL NOT APPLY TO BREACHES OF ARTICLES 9 OR 17.


In no case shall DELTA-T’s cumulative liability to Owner under this Contract,
whether under Article 12 or otherwise, exceed Two Million Dollars
($2,000,000.00). Notwithstanding anything herein to the contrary, to the extent
DELTA-T is holding funds that have been advanced by Owner in connection with the
procurement of equipment, then DELTA-T’s liability for mishandling of Owner’s
funds shall be limited to the aggregate dollar amount of funds held at any time
by DELTA-T.




ARTICLE 14
TRANSFER OF TITLE AND RISK OF LOSS


14.1 Shipment: All Equipment will be shipped to the Owner at the Plant FOB the
Plant and title and risk of loss shall pass to Owner at the Plant.


14.2 Inspection; Acceptance: Owner will have 15 days to inspect Equipment. If
Owner rejects any Equipment for failure to comply with its specifications or any
provision of this Agreement, Owner will so notify DELTA-T and will return such
Equipment as instructed by DELTA-T at DELTA-T’s cost.




ARTICLE 15
INSURANCE


DELTA-T shall maintain the following types of insurance coverage as a minimum
until the earlier of (a) the date of Final Acceptance, or (b) termination of the
Contract.


15.1 Accident to Workmen: Insurance against damages or compensation payable to
any workman or other person in the employment of DELTA-T, other than death or
injury resulting from any act or default of Owner, its agents or servants. The
coverage limits are those as required by law.


15.2 Comprehensive General or Commercial Liability: Insurance against loss or
damage to the Equipment prior to delivery to the site, other than loss or damage
resulting from any act or default of Owner, its agents or servants. Coverage
limits are one million dollars ($1,000,000.00) per occurrence and three million
dollars ($3,000,000.00) cumulative.
 
15.3 Automobile Liability: Insurance covering all owned, non-owned and hired
vehicles against losses for bodily injury and property damage. Coverage limits
are five hundred thousand dollars ($500,000.00) per occurrence and one million
dollars ($1,000,000.00) cumulative.
 
15.4 Professional Liability: Insurance covering liability arising out of
DELTA-T’s negligent acts, errors or omissions in the rendering of its
professional services under this Contract up to one million dollars
($1,000,000.00).
 

Plant #4 EPT
-12-

--------------------------------------------------------------------------------



15.5 Builder’s Risk; Waiver of Subrogation: Owner shall purchase and maintain
property insurance (including boiler and machinery coverage) and all risk
builder’s risk insurance upon the Plant in an amount no less than the value of
the Plant. The insurance shall include the interests of Owner, DELTA-T and all
subcontractors at any tier and shall include coverage for direct physical damage
resulting from all perils, including (without limitation) fire, flood and
earthquake coverage to (a) the installed Work, (b) materials and equipment which
are stored at the site but have not yet been included in the Plant, (c) all
materials and equipment in transit or stored off site for which payment has been
made or is due from Owner, and (d) for business interruption. Owner’s sole
remedy in case of any loss or damage of the type covered by the insurance
required by this Section 15.5 shall be recovered under that policy. Owner and
DELTA-T intend that all builder’s risk policies purchased, or required to be
purchased, in accordance with this Section 15.5 will protect Owner, DELTA-T and
all subcontractors and sub-subcontractors, and will provide primary coverage for
all losses and damages caused by the perils or causes of loss covered thereby.
Owner and DELTA-T waive all rights against each other and their respective
subcontractors, officers, directors, agents and employees of the other arising
out of or resulting from any of the perils or causes of loss covered by such
policies and any other property insurance applicable to the Plant during the
period prior to Final Acceptance and payment of all amounts due to DELTA-T under
this Contract. None of the above waivers shall extend to the rights that any
Party making such waiver may have to the proceeds of insurance held by Owner as
trustee or otherwise payable under any policy so issued. In addition, Owner
waives all rights against DELTA-T, its subcontractors at any tier and the
officers, directors, employees and agents of any of them for business
interruption and any other consequential damages caused by, arising out of or
resulting from any such insured perils or causes of loss or any other peril or
cause of loss whether or not insured. All policies required under the Contract
shall be endorsed to include such waivers of subrogation, or confirmation of
such waivers shall appear on the certificates of insurance required to be
delivered under Section 15.7 below. Owner and DELTA-T shall require similar
waivers from each of their contractors and subcontractors who do work on the
Work, each in favor of the other parties enumerated in this Section.
 
15.7 Certificates of Insurance: Before commencing the Work, DELTA-T shall, at
Owner’s request, furnish Owner with certificates evidencing the coverage
required under this Article 15 from the insurance company or companies carrying
the aforesaid coverage. These certificates will provide that the policies may
not be amended or terminated unless at least thirty (30) days prior written
notice is given to Owner.




ARTICLE 16
INDEMNITY
 
16.1 Indemnity by DELTA-T for Bodily Injury and Property Damage: DELTA-T shall
indemnify and hold harmless Owner and its agents and employees from and against
all third party claims, damages, losses and expenses, including, but not limited
to attorney's fees, arising out of or resulting from DELTA-T's performance of
the Work, provided that, any such claim, damage, loss or expense: (1) is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property, including the loss of use resulting therefrom,
and (2) is caused in whole or in part by any negligent act or omission of
DELTA-T, its subcontractors, or anyone for whose acts DELTA-T is liable. In the
event that any such damage, loss or expense was caused in part by Owner or by
any other person or entity, however, then DELTA-T shall be obliged to pay only
the portion of the damage, loss or expense, including reasonable attorney’s fees
as is attributable to its relative share of the negligence or omission which
caused such damage, loss or expense. In no case shall DELTA-T be liable under
this Section 16.1 for an amount, including costs and attorney’s fees, in excess
of the amount set forth at Article 13 above.
 

Plant #4 EPT
-13-

--------------------------------------------------------------------------------



16.2 Indemnity by DELTA-T for Intellectual Property: DELTA-T hereby warrants
that the Process, if used in a manner consistent with the Basic Process Design
provided by DELTA-T and used in accordance with DELTA-T’s operating
instructions, does not infringe any patent, copyright or trade secret. DELTA-T
further agrees upon receipt from Owner of notification of a lawsuit or claim
against Owner for such an infringement, to promptly defend such claim with
competent counsel of its own choosing. DELTA-T further agrees, to indemnify
Owner against any royalties, damages, orders, and court costs, awarded by a
final, non-appealable judgment resulting from a finding of an infringement
covered by this indemnity, or the settlement of a claim indemnifiable under this
Section 16.2. This indemnification shall not apply to any design, process or
product of a particular manufacturer or manufacturers, which is specified by
Owner. This indemnification is valid only if (a) Owner gives notice of any claim
or lawsuit for which it claims indemnity within time sufficient for Owner to
contest such claim, (b) Owner cooperates fully and promptly with DELTA-T in the
defense thereof at Owner’s expense for all items related to such defense not
specifically imposed on DELTA-T above, including without limitation, any costs
for time of witnesses who are employees of Owner, costs related to travel,
production of documents, fees for any counsel it elects to assist it in addition
to counsel appointed by DELTA-T for defense of the claim, and (c) DELTA-T has
full authority in defense of such lawsuit or claim and to settle such claim,
provided that, it can and does pay the cost of such settlement, and provided
that it does not admit guilt, culpability or liability on the part of Owner
without Owner’s prior written consent. In no case shall DELTA-T’s liability
under this indemnity, including all costs and fees born by it, exceed the amount
set forth at Article 13 above.




ARTICLE 17
CONFIDENTIALITY
 
17.1 Confidential Information: In connection with this Agreement, each party may
receive or otherwise have access to Confidential Information of the other party.
The Parties shall not disclose any Confidential Information of the other to any
third party, nor shall they use any Confidential Information of the other for
any purpose other than fulfilling their respective rights and obligations under
this Contract, without the express written permission of the other. Each party
agrees to take all reasonable precautions to prevent Confidential Information of
the other party from being disclosed or disposed to any third party directly or
indirectly without the prior written consent of the disclosing party. Neither
party shall disclose any Confidential Information of the other pursuant to court
order or other legal requirement unless: (i) it is advised by its legal counsel
that it is legally required to do so; (ii) it has promptly given the disclosing
Party notice of such order or process so that Party can obtain a secrecy order
or other appropriate legal protection; and, (iii) it uses all other reasonable
means to ensure the confidential treatment of such information. Each party’s
obligation confidentiality shall extend beyond the term of this Agreement and
shall continue until such time as such Confidential Information meets one of the
exceptions in the definition of Confidential Information. Unless otherwise
directed by the disclosing party, the receiving party agrees that it will return
to the disclosing party upon completion of services under this Agreement all
Confidential Information in tangible form, including for example, drawings,
specifications and other documents. Each party may retain a single archive copy
for reference purposes.
 

Plant #4 EPT
-14-

--------------------------------------------------------------------------------



ARTICLE 18
DISPUTE RESOLUTION


18.1 Executive Conference or Arbitration: In the event of any controversy or
claim arising out of or related to this Contract (excluding any claims related
to ownership and/or use rights of intellectual property, including any claim
that either party is infringing upon, or mis-using, any intellectual property or
proprietary information of the other party), or the interpretation, termination
or breach hereof, the Party involved shall, upon the written request of the
other, attempt to resolve the matter by agreement of the representatives of the
Parties at least one management level above the individuals who have had direct
responsibility for performance of the Contract, or the highest level of
management of any Party whose highest level of management has had direct
responsibility for such performance. Such representatives shall meet in person
or by telephone or teleconference at least once, and shall attempt to resolve
any matter raised by either of them by the written notice requesting such
resolution for a period of at least forty five (45) days. If the Parties are
unable to resolve the dispute by agreement of such representatives within such
45-day period, then at the written request of any Party they shall submit the
matter to binding arbitration under the then current Construction Industry rules
of American Arbitration Association.
 
18.2 Arbitration: The place of arbitration shall be agreed in writing between
the parties, or in the absence of agreement, shall be Los Angeles, California.
Any Party who files a notice of demand for arbitration must assert in the demand
all claims then known to that Party against the other. Judgment upon any award
rendered by in arbitration under this Agreement may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof.




ARTICLE 19
FORCE MAJEURE
 
No delay in, or failure of, performance by either party hereto under this
Contract, other than the failure to pay amounts due, will constitute default
hereunder or give rise to any claim for damages if and to the extent caused by
an occurrence beyond the control of the party affected, including but not
limited to: acts of governmental authority, acts of God, strikes or other
concerted acts of workmen, fire, flood, explosions, riots, war, rebellion or
sabotage, provided, however, that if either party hereto fails to perform due to
force majeure and such failure continues for more than one hundred twenty (120)
days, the other may terminate this Contract. In case of termination by Owner
under this Article 19, Owner shall pay DELTA-T for all Work completed and
Equipment procured prior to the date of termination and billed in accordance
with the Contract, including any retention money. In case of termination by
DELTA-T under this Article 19, Owner shall pay DELTA-T for all Work completed
prior to termination, including any retention money.




ARTICLE 20
GENERAL PROVISIONS
 
20.1 Assignment: Neither DELTA-T nor Owner shall assign or transfer its duties
or obligations hereunder without the prior written consent of the
other (provided, that Owner may assign this Contract to an affiliate, to a
successor in interest, whether by merger, acquisition of asset or stock or
otherwise, and to financing sources and their designees, without the consent of
DELTA-T; in which case Owner shall provide written notice to DELTA-T of such
assignment). This Contract shall be binding upon and shall inure to the benefit
of the parties hereto and the successors and permitted assigns of Owner and
DELTA-T. 
 

Plant #4 EPT
-15-

--------------------------------------------------------------------------------


 
20.2 Entire Contract; Waiver; Amendment: These General Conditions and the
attached Schedules constitute the full and complete Contract between the Parties
hereto with respect to the subject matter hereof. There are no statements,
agreements, understandings, representations or trade customs of any kind,
express or implied, concerning the subject matter which are not merged herein or
superseded hereby. A waiver of any of the terms of this Contract shall not bind
either Party unless signed by one of its duly authorized representatives. Waiver
by either Party of any default by the other party hereunder shall not be deemed
a waiver by such Party of any default by the other, which may occur thereafter.
This Contract may only be modified or amended by an appropriate change order as
noted in Article 5 above or by an agreement in writing executed by both Parties
hereto.
 
20.3 Governing Law: The validity, performance, construction and effect of this
Contract shall be governed by the laws of the State of California.
 
20.4 Notices: All notices provided for herein will be considered as properly
given if in writing and delivered personally or sent properly addressed, postage
pre-paid:

 
 
If to DELTA-T, to:
 
323 Alexander Lee Parkway
   
Williamsburg, VA 23185
   
Attn: Robert L. Swain
       
If to Owner, to:
5711 N. West Avenue
   
Fresno, California 93711
   
Attn: Terry Kulesa
       
With a copy to:
General Counsel

 
20.5 Survival: Owner’s obligations under the provisions of Article 9, 13, 16,
17, and 18 shall survive termination or expiration of this Contract.
 

Plant #4 EPT
-16-

--------------------------------------------------------------------------------



WITNESS WHEREOF, the parties hereto have executed this CONTRACT on the 6th day
of September, 2006.





 DELTA-T CORPORATION    PACIFIC ETHANOL, INC.           
By:
/S/ ROBERT L. SWAIN
 
By:
/S/ NEIL M. KOEHLER
 
Name:
Robert L. Swain
 
 
Name:

Neil M. Koehler 
 
Printed Name:

Robert L. Swain 
 
 
Printed Name:
Neil M. Koehler
Title:
Vice President
 
Title:
CEO
 
Date:
9/6/06
 
 
Date:
9/6/06

 

 
Plant #4 EPT
-17-

--------------------------------------------------------------------------------



SCHEDULE A


ENGINEERING & RELATED TECHNICAL SERVICES


1.0 Engineering/Deliverables Summary
 
NOTE:

 
1)
Scope items and deliverables below designated by “ * ” will be reviewed and
signed off by OWNER per Section 3.2 of this Agreement before final approval is
given by OWNER to be implemented into the Project. These items include project
issues and decisions that rely heavily on OWNER’S discretion for financial,
operating or strategic reasons. For example, the total amount of inventory and
product storage capacity would need OWNER’S input as the decision has
significant ramifications from a capital cost versus operating flexibility
standpoint.

 

 
2)
Per Section 3.3 of this Agreement, scope items and deliverables below designated
by “ * ” require that DELTA-T, through DTPS, review the work performed by
OWNER’S general contractor(s), subcontractors or other agents to make sure it is
in compliance with Process requirements.

 

 
3)
The items designated “(C)” have been completed by DELTA-T, through DTPS, prior
to the date of execution of this Agreement.

 

 
4)
The items designated “(Basic Process Design”) are all the design and engineering
components provided by DELTA-T which are required to complete detailed
engineering of the plant. A milestone will be defined in the Schedule setting
forth a special “Basic Process Design review” for the purpose of the Parties
committing to all issues required to begin the detailed design of the Project.
Once the Basic Process Design basis has been formally approved by both Parties
and the data submitted to detailed engineering, any change requested by OWNER
after that time will be handled as a change order with a reasonable extension of
time and at a mutually agreed price to perform the change.

 

 
5)
For purposes of this Schedule A, “OWNER” shall include OWNER and all of OWNER’s
vendors and subcontractors.

 
 
Plant #4 EPT
-18-

--------------------------------------------------------------------------------





 
 
 
Task/Deliverable Description
Responsibility
D - Delta-T (DTPS)
O - OWNER
 
Basic Process Design
 
 
Detailed Cost Budget, Plot Plan, Typical Project Schedule, Block Flow
Diagrams, Building Information and Vendor Quotes from the existing
facility (C).
 
 
 
D
 
 
 
NO
 
 
Engineering SCHEDULE*
 
D
 
NO
 
 
Master Project SCHEDULE **
 
O
 
NO
 
 
Engineering Document List*
 
D
 
YES
 
 
System Design Specifications*
 
D
 
YES
 
 
Process Description
 
D
 
YES
 
 
Facility Process Flow Diagram
 
D
 
NO
 
 
Facility Mass and Energy Balances
 
D
 
YES
 
 
Process Areas Flow Diagrams
 
D
 
YES
 
 
Process Areas Mass and Energy Balances
 
D
 
YES
 
 
Production & Utility Consumption*
 
D
 
YES
 
 
Piping & Instrument Diagrams
 
D
 
YES
 
 
Major Equipment List
 
D
 
YES
 
 
Major Equipment Data Sheets
 
D
 
YES
 
 
Motor List
 
D
 
YES
 
 
Instrument List
 
D
 
YES
 
 
Valve List
 
D
 
YES
 
 
Pipeline List
 
D
 
YES
 

 
Plant #4 EPT
-19-

--------------------------------------------------------------------------------


 

 
Insulation & Heat Trace List
 
D
 
YES
 
 
Instrument Data Sheets
 
D
 
YES
 
 
Major Equipment Detailed Design
 
D
 
NO
 
 
PLANT Process Equipment Procurement Technical Specifications
 
D
 
YES
 
 
Major Equipment Bid Drawings
 
D
 
NO
 
 
Major Equipment Bid Packages
 
D
 
NO
 
 
Non-PLANT PROJECT Equipment Procurement Technical Specification
 
D
 
NO
 
 
Electrical Single Line Diagram**
 
D
 
NO
 

 
Electrical Arrangement Dwgs.**
 
D
 
NO
 
 
Electrical Panel Design Drawings**
 
D
 
NO
 
 
Cable and Conduit SCHEDULE
 
D
 
NO
 
 
Electrical Interconnection Data
 
D
 
NO
 
 
Electrical Schematic Diagrams**
 
D
 
NO
 
 
Control Valve Data Sheets
 
D
 
YES
 
 
Manual Valve Specifications
 
D
 
NO
 
 
Instrumentation Installation Details
 
D
 
YES
 
 
Control System Specification
 
D
 
YES
 
 
Control Narrative
 
D
 
YES
 
 
Control System Programming
 
D
 
NO
 

 
Plant #4 EPT
-20-

--------------------------------------------------------------------------------


 

 
PLANT Basic AutoCAD 3-D Equipment Arrangement & Piping Model
 
D
 
NO
 
 
PLANT Equipment Plan & Section Arrangement Drawings
 
D
 
YES
 
 
PLANT Basic Piping Layouts & Arrangement
 
D
 
YES
 
 
Instrumentation Location Information
 
D
 
YES
 
 
Piping Specifications
 
D
 
NO
 
 
Detailed Piping Design & Arrangement
 
D
 
NO
 
 
Piping Support Design
 
D
 
NO
 
 
Piping Isometrics (IFB)
 
D
 
NO
 
 
Structural Steel Arrangements**
 
D
 
NO
 
 
Structural Steel Design
 
D
 
NO
 
 
Structural Steel Fabrication & Installation Technical Specifications
 
D
 
NO
 
 
Foundation Design
 
D
 
NO
 
 
Equipment Installation Technical Specification
 
D
 
YES
 
 
Instrument Installation Technical Specifications
 
D
 
YES
 
 
Insulation Installation Technical Specification
 
D
 
YES
 
 
Piping Installation Technical Specification
 
D
 
YES
 
 
Site Geotechnical Data
 
O
 
NO
 
 
Building Design**
 
D
 
NO
 
 
Rail and Facility Design**
 
O
 
NO
 
 
Prepare Environmental Permit Applications
 
O
 
NO
 
 
Process Safety Management Review (PSM)**
 
D
 
NO
 
 
Verify Compliance with Construction Codes
 
D
 
NO
 

 
Plant #4 EPT
-21-

--------------------------------------------------------------------------------


 

 
Design Fire Suppression System
 
O
 
NO
 
 
Supply Process Needs Associated with Non Process Area Systems
 
D
 
YES
 
 
Review of Detailed Engineering for Non-PLANT Areas
 
D
 
NO
 
 
Construction Observation (with specific CLIENT approval of personnel)
 
D
 
NO
 
 
Operations Manual
 
D
 
NO
 
 
Operator Training*
 
O
 
NO
 
 
STARTUP & Commissioning Assistance*
 
D
 
NO
 
 
Ongoing Technical Service
 
D
 
NO
 
 
Bid Evaluation & Equipment/Vendor Recommendation*
 
D
 
NO
 
 
Procurement Services for Equipment listed in Section 1.13 below*
 
D
 
NO
 
 
Procurement of construction materials, construction services, and equipment
other than that listed in Section 1.13**
 
D
 
NO
 

 
The following provides a text description of key DELTA-T (DTPS) deliverables for
the packages and services shown in the preceding list of SCHEDULE A, Section
1.0.


1.1 Non-Process Area System Specifications


Performance specifications will be provided for non-PROCESS areas which
interconnect to the Process, and which may impact the overall operation of the
PLANT. The performance specification will be included in the System Design
Specification.
 

Plant #4 EPT
-22-

--------------------------------------------------------------------------------



Specifications will be provided for the following non-Process areas:

·
Grain handling and storage



1.2 Detail Engineering


DELTA-T will provide the following detail engineering services for the PLANT:



 
·
Detailed piping design including layout, specifications and isometric drawings

 
·
Instrumentation and electrical installation specifications

 
·
Specifications for vessel detail design and installation, including internals

 
·
3D model reviews of piping, electrical and equipment layout

 
·
Provide electrical, structural, and process control design to support the
process.

 
·
Provide bid packages for all major construction activities within DTC’s scope.



1.3 Procurement Services for Equipment


DELTA-T will provide procurement services for specific Equipment and Equipment
packages within the PLANT as listed in Section 1.13 of this Schedule A.
Procurement will include:



 
·
Prepare bid package supporting data and documentation, and prepare and issue bid
packages to vendors

 
·
Evaluate bids and vendor selections, subject to Owner’s approval.

 
·
Issue Purchase orders.

 
·
Track, expedite and coordinate engineering drawings delivery as well as
equipment deliveries to site

 
· 
Review and approve payment for all invoices for Equipment and delivery. 



1.4 Review of Non-PROCESS Areas of the PLANT


Review and provide comments on all Non-PROCESS areas in the Plant designed by
others, including, but not limited to the following:



 
·
Corn receiving and storage systems



This review service will include:



 
·
Review of design for conformance with PROCESS requirements

 
·
Assistance with preparation of vendor lists and selection of vendors

 
·
Assistance with establishing scope for RFQ

 
·
Review final design to ensure that it is compatible with the PROCESS and the
PLANT



Plant #4 EPT
-23-

--------------------------------------------------------------------------------



1.5 Review of Construction for Conformance with PROCESS



 
·
During the construction phase, DELTA-T will provide a full time on-site
representative to interface with the construction contract and serve as the
Delta-T (DTPC) representative.



1.6 Safety, Operability and Maintainability Review


DELTA-T will perform the BASIC PROCESS DESIGN to meet the codes defined in
Section 2 of this Schedule A. DELTA-T will also provide skilled personnel to
participate in Process Safety Management (PSM) activities conducted by OWNER
for:



 
·
Assist OWNER with review of the entire PLANT for safety, operability, and
maintainability issues

 
·
Assist OWNER with any required formal PSM review of selected areas of the PLANT



Any review of the detail design requested by OWNER shall be handled under Change
Orders.


1.7 Operations Manuals


Five (5) sets of Operations manuals will be provided for PROCESS areas, which
will include:



 
·
Description of the entire PLANT PROCESS and each system operation

 
·
Detailed operating description of each process unit

 
·
Initial start-up procedures

 
·
Normal operation

 
·
Startup & shutdown under normal operating conditions

 
·
Startup & shutdown under emergency conditions

 
·
Cleaning & preventive maintenance guidelines

 
·
Safety & Health guidelines

 
·
Basic troubleshooting guides



1.8 Maintenance Manuals


As a part of its purchasing services, DELTA-T will assemble maintenance manuals
for all Equipment it procures under this Agreement. These manuals will normally
consist of certified vendor drawings, operations manuals, maintenance manuals,
lubrication requirements (amount and type), and spare parts list (start-up, one
and three year recommended spares), with special instructions included where the
vendor information is insufficient.
 

Plant #4 EPT
-24-

--------------------------------------------------------------------------------



1.9 Operator Training


At Owner’s election, DELTA-T will provide comprehensive on-site training for
operators, technicians, supervisors, and managers. Training activities will
cover the following:



 
·
Operations manual, charts, diagrams

 
·
Classroom instruction in the theory and background for system design & operation

 
·
Instruction in the PLANT consisting of "hands-on" training

 
·
Startup

 
·
Normal operation & control

 
·
Detection of and reaction to abnormal operating conditions

 
·
Cleaning & preventive maintenance guidelines

 
·
Planned shutdown & startup

 
·
Emergency shutdown & startup

 
·
Basic troubleshooting

 
·
Safety & Health guidelines



All training shall be provided in fourteen (14) calendar days by two DELTA-T
people. The exact schedule for such training will be coordinated with OWNER.
DELTA-T recommends that training be done in one week of “classroom” oriented
training during the later stages of construction (after key positions have been
filled in the operations staff) and one week of combination of “hands-on” and
classroom training during startup activities.


1.10 STARTUP & Commissioning Assistance
 
DELTA-T will provide up to 4 people for a duration of up to thirty (30) calendar
days to assist/consult with Owner’s operating staff during STARTUP,
commissioning, and Acceptance Testing of the Plant. The scope of STARTUP and
commissioning services to be provided by DELTA-T includes:



 
·
Provide skilled and experienced engineering/operations personnel on site with 24
hour per day coverage during critical commissioning activities, startup and
conductance of Acceptance Testing.

 
·
Provide consultation and advice to troubleshoot and problem-solve startup and
operating problems for all areas of the PLANT

 
·
Continuance of “hands-on” operator training while conducting startup and
commissioning activities

 
 
Plant #4 EPT
-25-

--------------------------------------------------------------------------------



1.11 Ongoing Technical Service


DELTA-T will provide ongoing telephone response at no charge to OWNER’s
questions, concerns or problems with regard to the operation and maintenance of
the plant for a period of one year following STARTUP.


1.12 General Conditions



DELTA-T (DTPS) will provide all engineering deliverables such as electronic
models, drawings, calculations, and other project documentation to OWNER in
electronic format. All engineering deliverables generated by the performance of
the work will become the property of OWNER. In addition, DELTA-T (DTPS) will
work with OWNER to establish electronic communication practices.



1.13 List of Equipment for Which Procurement Services will be Provided by
DELTA-T


[*]


2.0 Design Codes & Standards


Unless specifically noted to the contrary, the design specifications for the
PROCESS and the PLANT shall conform with the applicable sections and parts of
the codes and standards set forth below, including the most recent revisions and
supplements at the time of the execution of the Agreement.
 
 
 
 
____________________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
Plant #4 EPT
-26-

--------------------------------------------------------------------------------




Applicable Standards:
Federal, State, Local, OSHA, Air quality, ANSI 
 
Building Codes:
 
 
UBC, IBC, CBC, or other state, local, federal, or
international building codes that may apply at
specified site or sites 
 
Cable Marking:
 
ICEA (Insulated Cable Engineers Association)
 
Concrete:
 
ACI (American Concrete Institute)
 
Corrosion:
 
NACE (National Association of Corrosion Engineers)
 
Electrical/Instrumentation:
NEMA (National Electrical Manufacturers Assoc)
 
NEC (National Electrical Code)
 
ISA (Instrument Society of America)
 
Electrical Components:
 
UL (Underwriters Laboratories)
 
Flanges:
 
ANSI standard
 
Fire Protection:
 
NFPA, IFC, CBC, or other state, local, federal, or
international codes that may apply at specified
site or sites
 
Heat Exchanger:
 
TEMA (Tubular Exchanger Manufacturers Association)
 
 
Nuts, Bolts, Fittings
 
ASTM (American Society of Testing Materials)
& Line Components:
 
SAE (Society of Automotive Engineers)
 
Painting:
 
SSPC (Steel Structure Painting Council)
 
Personnel Safety:
 
OSHA (Occupational Safety and Health Association)
 
Piping, pumps:
 
ANSI (American National Standards Institute)
 
Structural Steel:
 
AISC (American Institute of Steel Construction)
 
Tanks
 
API (American Petroleum Institute)
 
Valves and Fittings:
 
MSS (Manufacturers Standardization Society)
 
Vessels (Where required):
 
ASME (American Society of Mechanical Engineers)
 
Welding:
AWS (American Welding Society)

 
 
Plant #4 EPT
-27-

--------------------------------------------------------------------------------



SCHEDULE B: RATES
 


DELTA-T CORPORATE COMMERCIAL BILLING RATES
 
POSITION / FUNCTION
 
HOURLY RATE
     
Senior Consultant/Principal
 
$300.00
Director of Engineering
 
$250.00
Project Manager
 
$200.00
Construction Manager
 
$150.00
Project Engineer
 
$135.00
Project Controls
 
$125.00
Procurement Manager
 
$125.00
Senior Process Consultant
 
$195.00
Senior Process Engineer
 
$150.00
Senior I&C Engineer
 
$150.00
Senior Mechanical Engineer
 
$150.00
Process Engineer
 
$125.00
I&C Engineer
 
$110.00
Mechanical Engineer
 
$110.00
Senior Designer
 
$100.00
Designer
 
$75.00
Draftsperson
 
$60.00
Technicians
 
$110.00
Financial Control and Billing
 
$80.00
Clerical
 
$60.00

 

Plant #4 EPT
-28-

--------------------------------------------------------------------------------



SCHEDULE C:
Project Schedule


 
 
 
[*]
 
 
 
 
 
 
 
 
 
 
____________________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

Plant #4 EPT

-29-

--------------------------------------------------------------------------------



SCHEDULE D:
Reserved


 
 
 
 
 
 
 
 
 
 

 
Plant #4 EPT
-30-

--------------------------------------------------------------------------------



SCHEDULE E:
List of Designers



4B Components
East Peoria, Illinois
Magnin-Interis
Charmes, France
   
Abengoa BioEnergy
Sevilla, Spain
Katzen International, Inc.
Cincinnati, Ohio
   
Agrol Biotechnologies Ltd.
Guildford, Surrey Canada
Lurgi PSI Inc.
Memphis, TN
   
Ambitech Engineering Corporation
Downers Grove, Illinois
Merrick & Company
Aurora, Colorado
   
AMG Engineering
Cincinnati, Ohio
Praj Industries
Pune, India
   
Bio-Process Innovation
West Lafayette, Indiana
Process Plus, LLC
Cincinnati, Ohio
   
Bio-Renewable Group
Omaha, Nebraska
Raphael Katzen Associates International
Cincinnati, Ohio
   
Broin & Associates, Inc.
Aberdeen, South Dakota
Ro-Tech Incorporated
Louisville, Kentucky
   
Burns & McDonnell
Kansas City, Missouri
SNC-Lavalin Group
Toronto, Canada
   
Chematur Engineering &
Weatherly Engineering
Atlanta, Georgia
Southeastern Energy Development, Inc.
Brooklyn, NY
(Alliance with Pure Vision Technology)
   
Dick Engineering Inc.
Toronto, Ontario, Canada
Technip
Cedex, France
   
MECS, Inc.
St. Louis, Missouri
Vogelbusch USA, Inc.
Houston, TX
(and its parent Vogelbusch-Austria)
   
Fagen, Inc.
Granite Falls, Nebraska
Wave Zeal Ltd.
Winnepeg, Manitoba CANADA
   
Harris Group Inc.
Seattle, WA
Washington Group International
Boise, Idaho 
   
ICM, Inc.
Colwich, KS
Washington Group International
Boise, Idaho
     
Any individual, group or company that performs, on the date of the License or
during its term, (a) consulting or engineering related to the design of alcohol
process technology and/or (b) design/build services for existing and prospective
alcohol plants


 
Plant #4 EPT
-31-

--------------------------------------------------------------------------------



SCHEDULE F:
Payment Schedule






 
[*]
 
 
 
 
 
 
 
 
 
 
____________________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

Plant #4 EPT
-32-

--------------------------------------------------------------------------------


 
SCHEDULE G:
License Fee Formula






[*]
 
 
 
 
 
 
 
 
 
 
____________________________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
Plant #4 EPT
-33-
 
